Citation Nr: 1627982	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June to September 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Denver, Colorado, Regional Office (RO) which implicitly reopened the issue of service connection for schizophrenia, paranoid type, and denied the issue on the merits. In March 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In June 2015, the Board reopened the issue of service connection for schizophrenia, paranoid type, and remanded the merits to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's record reflects that he was hospitalized for psychosis in October 2015 and again in January 2016. Remand is necessary to retrieve these records. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). Additionally, VA clinical documentation dated after July 2015 is not of record.

The case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran, including that provided after July 2015. Records from the Veteran's periods of hospitalization in October 2015 and January 2016 should be obtained and associated with the file.

2.  Readjudicate the issue on appeal, including any medical or mental disorders examinations DEEMED APPROPRIATE BY THE RO ADJUDICATORS. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




